—Appeal from a judgment of the Supreme Court, entered April 20, 1977 in Schenectady County, upon a verdict rendered at a Trial Term in favor of plaintiffs. Dorothy S. Feldman sustained personal injuries in an automobile accident. The jury has awarded damages to her and to her husband. The sole issue raised by the defendant is that it was error for the court to charge, as requested by plaintiffs’ attorney, that the plaintiff, Dorothy S. Feldman, was free from contributory negligence in the happening of the accident. Examination of the record discloses such a charge was proper in this case. The accident occurred at a controlled intersection where plaintiff had the right of way and at a point actually *732beyond the intersecting highway (see Hood v Murray, 25 AD2d 163). Judgment affirmed, with costs. Mahoney, P. J., Kane, Staley, Jr., Main and Larkin, JJ., concur.